DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendments of claims 1, 4 – 5, 7 – 12, & 14 – 15, the cancellation of claim 3, and the addition of claims 16 – 17.

Claim Objections
Claims 16 – 17 are objected to because of the following informalities:  
A comma should be inserted between the claim dependency and the phrase “wherein each skin layer.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 2 & 4 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1 & 12, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 & 12 recite the broad recitation “A multilayer film comprising at least three layers comprising…a core layer…outermost layers…”, and the claim also recites “(A) a core layer… (B) outermost skin layers on opposites sides of the core layer, each skin layer in direct contact with the core layer…” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2, 4 – 11, & 13 – 17 are dependent on claims 1 & 12, and therefore also rejected for indefiniteness.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 2 & 4 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien (U.S. Patent No. 5,891,555), in view of Pope et al. (WO 99/52972) and Peiffer et al. (U.S. Patent No. 5,560,948).
With regard to claims 1 & 12, O’Brien teaches an article comprising a dry foods, such as cereal (Col. 1, Lines 17 – 24) enclosed in a multilayer film. The multilayer film comprises a base/core layer composed exclusively of HDPE resin(s) (Applicant’s “core layer”) (Col. 2, Lines 31 – 32, Col. 6, Lines 3 – 16) and coextruded outermost skin resins (Applicant’s “skin layers”) on both sides of and in direct contact with the HDPE base/core layer (Col. 2, Lines 1 – 7). The HDPE base layer has a density of 0.96 or higher (Col. 6, Lines 3 – 6). The skin layers may contain isotactic polypropylene (Col. 2, Lines 18 – 19 & 38 – 39).
Furthermore, O’Brien teaches a silicone slip agent can be present from about 0.15 (1500 ppm) to about 1.5 wt% (10,000 ppm) of the lower skin layer (c), which overlaps with Applicant’s claimed range of 2,000 to 3,500 ppm slip agent. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
O’Brien doesn’t teach the amount of slip agent in the upper skin layer (a), but teaches “the amount of slip agent selected should in any event be sufficient to provide a coefficient of friction (COF) of skin layers (a) and (c) of about 0.4 or less” (Col. 5 Lines 47 – 54), which includes Applicant’s claimed range of 0.05 to 0.38. Absent a showing of criticality with respect to the concentration of slip agent in upper skin layer (a) (a result In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
O’Brien teach the skin layers contain an “effective amount” of antiblocking agent (Col. 2, Lines 23 – 24 & 43 – 44), but does not explicitly teach Applicant’s claimed amount of 4,000 ppm (0.4 wt.%) to 10,000 ppm (1.0 wt.%). Absent a showing of criticality with respect to the concentration of antiblocking agent in the skin layers (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the concentration of antiblocking agent in the skin layers through routine experimentation in order to achieve the desired level of effectiveness.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
O’Brien does not teach the skin layers are void of silicone slipping agent.
Pope et al. teach sealant composition for flexible packaging, such as the packaging for snack foods (“confectionary”) (pgs. 1 – 2) comprising polyolefin compositions comprising slip additives (pg. 6). Suitable slip additives include silicon and amide containing compounds. Examples of silicon-based additives includes silicone. Examples of fatty acid amides includes erucamide, oleamide, palmitamide, & stearamide (pg. 43).

O’Brien does not teach the isotactic polypropylene of the skin layers is a propylene homopolymer.
Peiffer et al. teach a multilayer biaxially oriented film for wrapping confectionary items. The outer layer of the film comprises propylene homopolymer, preferably isotactic homopolypropylene (Col. 6, Lines 41 – 50 & Col. 7, Lines 47 – 56). Propylene homopolymers are desirable for achieving good twist properties for twist wrappings (Col. 1, Lines 37 – 29 & 61 – 65, Col, 3, Lines 27 – 29). The outer layers preferably contain antiblocking agents and/or lubricants to ensure satisfactory passage through the machine by reducing the tendency to stick (Col. 8, Lines 45 – 49).
Therefore, based on the teachings of Peiffer et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use an isotactic propylene homopolymer as the isotactic propylene polymer taught by O’Brien in the outer layer of the multilayer twist wrapping because isotactic propylene homopolymers are particularly preferable for achieving desirable twist properties.
O’Brien teach the multilayer film is a twist wrapping for packaging dry food (Col. 1, Lines 10 – 14), but does not teach the specific type of dry food for packaging is a confectionary.

Therefore, based on the teachings of Peiffer et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use the multilayer twist wrapping taught by O’Brien for a confectionary because twistable wrappings are particularly preferred for round-shaped dry foods.

With regard to claim 2, O’Brien teaches a working example of a multilayer film with a thickness of 1.15 mil (29.21 µm) (Col. 7, Line 37), which is within Applicant’s claimed range of 15 µm to 100 µm.
With regard to claim 4, O’Brien teaches a three-layer biaxially oriented film formed comprising a base layer of HDPE comprising 90% of the total film thickness (Example, Col. 7, Lines 39 – 42). Each of the two skin layers comprises 5% of the total film thickness such that the total thickness of the skins is 10% of the total film thickness (Col. 7, Lines 43 – 55).
O’Brien does not explicitly teach the multilayer film having a twist retention after 7 days from 66% to 100% and a yield tension from 5 MPa to 15.5 MPa. 
However, as discussed above, the combined teachings of the prior art has a similar structure and therefore would encompass the same properties. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP 2112.
claim 5, O’Brien teaches the multilayer film may consists of three layers: a base layer, an upper skin layer, and a lower skin layer on opposing sides of the base layer (Col. 2, Lines 8 – 48).
With regard to claim 6, O’Brien teaches the multilayer films may be formed by cast extrusion (Col. 7, Lines 15 – 19).
With regard to claim 7, O’Brien teaches the melt flow index of the HDPE base layer is in the range from about 0.5 g/10 min to about 10 g/10 min (Col. 6, Lines 10 – 11). 
With regard to claim 8, Peiffer et al. teach the (propylene) homopolymer of the outer layer generally has a melt flow index of about 0.5 g/10 min to 15 g/10 min (Col. 7, Lines 47 – 56), which includes Applicant’s claimed range of 2 g/10 min to 15.0 g/10 min. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 9, as discussed above, Pope et al. teach the skin layers contain amide slip agents, such as erucamide, oleamide, palmitamide, & stearamide (Applicant’s “fatty acid amide slip agent”).
With regard to claim 10, O’Brien teaches the antiblock agent includes silicon dioxide (“silica”) or talc (Col. 4, Line 49).
With regard to claim 11, Applicant is directed to the discussion above for claims 3 – 4 & 8 – 10.
claim 13, O’Brien teaches the film is used in packaging of dry foodstuffs, such that the packaging methods include fill and seal, slug wrapping, and twist folding packaging machines. Therefore, the film is used in packaging machines such that the film is in direct contact with the dry food (Col. 7, Lines 1 – 7). Peiffer et al. teach the twist wrapping films are tested for migration behavior such that the film containing the propylene polymer in the outer layer can be in contact with the packaged contents (Col. 2, Lines 22 – 25 & 37 – 43, Col. 14, Lines 32 – 38), such as confectionaries Col. 1, Lines 24 – 26).
With regard to claim 14, O’Brien teaches a desirable twistability for twist wrappings (Col. 1, Lines 10 – 14). As discussed above, Peiffer et al. teach confectionaries are known in the art as common dry foods packaged within multilayer twistable films.
With regard to claim 15, Applicant is directed to the discussion of claims 3 – 4 above.
	With regard to claims 16 – 17, O’Brien teaches each skin layer comprises at least one ethylene-based polymer different from HDPE, such as LDPE and MDPE (Col. 2, Lines 10 – 28 & 33 – 48).

Response to Arguments
Applicant’s argues, “Rehkugler discloses many embodiments for multilayer film. Each Rehkugler multilayer film requires at least one tie layer. See Rehkugler 14 – 19. Rehkugler’s multilayer film with requisite tie layer fails to disclose or suggest Applicant’s 
EXAMINER’S RESPONSE: In light of Applicant’s amendments, the rejection has been withdrawn.

Applicant’s argues, “Touhsaent fails to fulfill the deficiencies of Rehkugler. Touhsaent does not have outermost skin layers that directly contact the core layer” (Remarks, Pg. 6).
EXAMINER’S RESPONSE: In light of Applicant’s amendments, the rejection has been withdrawn. 

Applicant’s argues, “O’Brien fails to fulfill the deficiencies of Rehkugler and Touhsaent. O’Brien requires silicone oil in its second skin layer (c). O’Brien 2:33-454 (‘lower skin layer (c) having … a quantity of silicone oil ….’) O’Brien’s required silicone oil in skin layer (c) is inapposite Applicant’s skin layers that are void of silicone” (Remarks, Pg. 6).
EXAMINER’S RESPONSE: In light of Applicant’s amendments, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of O’Brien, Pope, and Peiffer. O’Brien teaches the use of silicone oil for reducing the coefficient of friction (i.e. slip additive), but does not explicitly teach against the use of other types of additives as said slip additive for reducing the coefficient of friction. It would have been obvious to one of ordinary skill in the art substitute the 

Applicant’s argues, “Peiffer fails to fulfill the deficiencies of Rehkugler, Touhsaent and O’Brien. The base layer of Peiffer’s multilayer film requires at least 60 wt% propylene polymer. Peiffer 4:49 – 52 (‘the base layer comprises 60 – 85% by weight…of a propylene polymer.’) With 60 wt% propylene polymer in its base layer, Peiffer fails to disclose or suggest Applicant’s multilayer film with from 80 wt% HDPE (Remarks, Pg. 6).
EXAMINER’S RESPONSE: Applicant is directed to the discussion above.

Applicant’s argues, “In Table 2 (reproduced from Applicant’s specification), comparative sample films containing three layers including (A) core layer containing HDPE having a density of 0.940-0.980 g/cc; and (B) skin layers on opposite sides of the core layer, the skin layers containing (i) a propylene/ethylene copolymer and no propylene homopolymer; (ii) no slip agent; and (iii) no antiblock agent (CS 3 – 5) exhibit high COF (>0.38), indicating the multilayer films are not suitable for twist packaging because machine processing of the multilayer film is habited with the multilayer film has a COF greater than 0.38.

    PNG
    media_image1.png
    602
    1019
    media_image1.png
    Greyscale

“As seen in Table 2 (above) Applicant surprisingly discovered multilayer films containing three layers including (A) core layer containing HDPE having a density of 0.940-0.980 g/cc; and (B) skin layers on opposite sides of the core layer and in direct contact with the core layer, each skin layer containing (i) a propylene homopolymer; (ii) 2,000 – 3,500 ppm of slip agent; and (iii) 4,000 – 10,000 ppm of an antiblock agent (Ex 1, Ex 2, Ex 3) advantageously exhibit a unique balance of high twist retention (66% - 100%) to retain the wrapped form, low COF (0.05 – 0.38) to improve machine processing of the multilayer film, and low yield tension (≤15.5 MPa) to enable permanent deformation of the multilayer film and fold/twist retention with a lower tension applied to the multilayer film, indicating the multilayer films are suitable for twist packaging” (Remarks, Pgs. 7 - 8).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Applicant’s Table 2 teaches a core layer consisting of HDPE, but Applicant’s claim requires a minimum 80 wt.% HDPE. Additionally, Applicant’s Table 2 limits the amount of propylene homopolymer in the outer layers to 
A showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 109, 1036, 206 USPQ 289, 296 (CCPA 1980). MPEP 716.02(d). Applicant’s Table 2 does not include results over the entire claimed ranges of HDPE in the core layer and propylene homopolymer in the outer skin layers. 
Second, like Applicant’s Table 2, the cited prior art (O’Brien) also teaches the core layer consists of HDPE.
Third, Applicant’s Table 2 compares inventive examples comprising outer skin layers containing slip agent and anti-block agent with comparative examples comprising outer skin layers void of any slip agent or anti-block agent. Like Applicant’s inventive examples, the cited prior art (O’Brien) teaches the presence of both slip agent and anti-block agent in the outermost layers in the claimed amounts. Applicant has not pointed to any particular feature of their film that differs from the film taught by the cited prior art that would lead to their asserted unexpected results. Therefore, Applicant has failed to show unexpected results compared to the teachings of the cited prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781